Name: Commission Regulation (EC) No 1984/94 of 1 August 1994 fixing, for July 1994, the specific agricultural conversion rate for the amount of the reimbursement of storage costs in the sugar sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 2. 8 . 94 No L 199/35Official Journal of the European Communities COMMISSION REGULATION (EC) No 1984/94 of 1 August 1994 fixing, for July 1994, the specific agricultural conversion rate for die amount of the reimbursement of storage costs in the sugar sector whereas that specific rate must be fixed each month for the previous month ; Whereas application of these provisions will lead to the fixing, for July 1994, of the specific agricultural conver ­ sion rate for the amount of the reimbursement of storage costs in the various national currencies as indicated in the Annex to this Regulation, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regula ­ tion (EC) No 1 33/94 (2), Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as amended by Regulation (EC) No 3528/93 (4), Having regard to Commission Regulation (EEC) No 1713/93 of 30 June 1993 establishing special detailed rules for applying the agricultural conversion rate in the sugar sector (*), as amended by Regulation (EEC) No 2627/93 (*), and in particular Article 1 (3) thereof, Whereas Article 1 (2) of Regulation (EEC) No 1713/93 provides that the amount of the reimbursement of storage costs referred to in Article 8 of Regulation (EEC) No 1785/81 is to be converted into national currency using a specific agricultural conversion rate equal to the average, calculated pro rata temporis, of the agricultural conversion rates applicable during the month of storage ; HAS ADOPTED THIS REGULATION : Article 1 The specific agricultural conversion rate to be used to convert the amount of the reimbursement of storage costs referred to in Article 8 of Regulation (EEC) No 1785/81 into each of the national currencies for July 1994 shall be as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 August 1994 . For the Commission Rene STEICHEN Member of the Commission (  ) OJ No L 177, 1 . 7. 1981 , p. 4. O OJ No L 22, 27. 1 . 1994, p . 7. (3) OJ No L 387, 31 . 12. 1992, p. 1 . O OJ No L 320, 22. 12. 1993, p. 32. O OJ No L 159, 1 . 7. 1993, p . 94. M OJ No L 240, 25. 9. 1993, p . 19 . No L 199/36 Official Journal of the European Communities 2. 8 . 94 ANNEX fixing, for July 1994, the specific agricultural conversion rate for the amount of die reim ­ bursement of storage costs in the sugar sector Agricultural conversion rates ECU 1 = 493070 Belgian and Luxembourg francs 9,34812 Danish kroner 2,35418 German marks 7,98191 French francs 0,976426 Irish punt 2,65256 Dutch guilders 346,789 Greek drachmas 192,319 Spanish pesetas 2 274,93 Italian lire 239,331 Portuguese escudos 0,940638 Pound sterling